Citation Nr: 0528744	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  04-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for residuals of an 
appendectomy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.  He served in Korea and was awarded the Combat 
Infantryman Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

In a March 1953 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  He did not appeal that decision.

In July 2002, the RO received the veteran's service 
connection claim for a left knee disability and residuals of 
an appendectomy.  He also requested that his previously 
denied service connection claim for a low back disability be 
reopened based on the submission of new and material 
evidence.  The April 2003 rating decision denied the claims.  
The veteran disagreed with the April 2003 rating decision and 
initiated the instant appeal.  The appeal was perfected by 
the veteran's timely submission of his substantive appeal (VA 
Form 9) in April 2004.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in October 2005.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

Issues not on appeal

The April 2003 rating decision also denied service connection 
for "residuals of poison ivy", "high fever", kidney 
stones, and a headache condition.  Although the veteran 
initially disagreed with these determinations, he failed to 
perfect an appeal.  These issues are therefore not currently 
before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Board also notes that service connection for a 
"bilateral ear infection" was denied by a May 2005 rating 
decision.  To the Board's knowledge, the veteran has not 
disagreed with that decision and that issue, too, is not in 
appellate status.  


FINDINGS OF FACT

1.  An unappealed rating decision in March 1953 denied the 
veteran's service-connection claim for a back disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's March 1953 rating decision does not raise a 
reasonable possibility of substantiating the veteran's 
service-connection claim for a back disability on the merits.

3.  The medical and other evidence of record does not 
indicate that the veteran's current left knee disability is 
causally related to his military service.

4.  The medical and other evidence of record does not reveal 
the existence of any current appendectomy residuals or that 
any such are related to the veteran's military service.


CONCLUSIONS OF LAW

1.  The March 1953 rating decision is final.  New and 
material evidence has not been received following this 
decision, and the veteran's claim of entitlement to service 
connection for a back disability is not reopened.  38 
U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005).

2.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Appendectomy residuals were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disability, a left knee disability, and residuals of an 
appendectomy.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

With respect to the veteran's claim of entitlement to service 
connection for a back disability, which involves the matter 
of reopening a previously finally denied claim, VA's duty to 
notify the veteran fully applies.  There is, however, a 
different standard of review, and the duty to assist is 
circumscribed.  This will be discussed in greater detail 
below.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

With respect to the claim of entitlement to service 
connection for a back disability, 
the standard of review for cases involving the submission of 
new and material evidence is set out below. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 2004 statement of the case (SOC) and 
May 2005 supplemental statement of the case (SSOC) of the 
pertinent law and regulations (including those relating to 
the reopening of claims based on the submission of new and 
material evidence), of the need to submit additional evidence 
on his claims, and of the particular deficiencies in the 
evidence with respect to his claims.  

More significantly, letters were sent to the veteran in 
August 2002 and May 2004, which were specifically intended to 
address the requirements of the VCAA.  The May 2004 letter 
from the RO specifically notified the veteran that to support 
a claim for service connection, the evidence must show that 
"[y]ou had an injury in military service or a disease that 
began in or was made worse during military service, or that 
there was an event in service which caused injury or 
disease;" "[y]ou have a current physical or mental 
disability;" and "a relationship between your current 
disability and an injury, disease, or event in military 
service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the May 2004 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any federal agency" 
including "medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
He was further advised that VA would make "reasonable 
efforts" to obtain "[r]elevant records not held by a 
federal agency" including "State or local governments, 
private doctors and hospitals, or current or former 
employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter notified the veteran that he "must give 
us enough information about [his] records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2004 letter instructed the veteran to 
"[c]omplete, sign, and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information for any 
private doctors who have treated you . . . [p]lease submit a 
separate form and a complete address for each provider."  He 
was also advised to provide "the name and location of any VA 
or military facility where [he] received medical treatment" 
together with "the approximate dates of care."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The May 2004 letter advised the veteran to "tell us about 
any other records that exist to support your claim."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board additionally notes that even though the May 2004 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since expired.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in April 2003.  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  However, following VCAA notice compliance 
action, the claim was readjudicated, and a SSOC was provided 
to the veteran in May 2005.  Thus, any concerns expressed by 
the Court in Pelegrini as to adjudication of the claim before 
issuance of a VCAA notice letter have been rectified by the 
subsequent readjudication of the claim.  Therefore, there is 
no prejudice to the veteran in proceeding to consider his 
claim on the merits.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, 
treatment records from Floyd Memorial Hospital, extensive VA 
treatment records, and the reports of multiple VA 
examinations.  The veteran and his representative have not 
identified any outstanding evidence.  

With respect to the request to reopen the claim for service 
connection for a back disability, under the VCAA, VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 38 
U.S.C.A. 
§ 5103A (West 2002).  In any event, as discussed in the 
paragraph immediately preceding, it appears that all relevant 
evidence has been associated with the veteran's VA claims 
folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  Although the veteran indicated in his 
substantive appeal that wanted a hearing before the Board, 
such request was withdrawn in July 2005.  See letter from 
veteran's representative dated July 27, 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

The following law and regulations generally apply to the each 
of the veteran's claims.  Additional law and regulations will 
be discussed where appropriate in connection with specific 
issues.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Additionally, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed are final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his current 
claim to reopen in July 2002, the current version of the 
regulation, which is set out in the paragraph immediately 
following, is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual Background

The RO denied the veteran's claim of entitlement to service 
connection for a back disability in a March 1953 rating 
decision.  The veteran did not appeal that decision.  

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed March 1953 
rating decision.  

The "old" evidence

At the time of the March 1953 rating decision, the evidence 
of record included the veteran's service medical records and 
the report of a February 1953 VA examination. 

The veteran's service medical records reflect regular 
complaints of and treatment of back pain, without a 
definitive diagnosis.  VA examination in February 1953 
revealed a "very slight mid lumbar scoliosis."  Examination 
of the veteran's back was otherwise within normal limits.  

The March 1953 rating decision

In March 1953, the RO denied the veteran's service connection 
for a back disability, because none of the evidence of record 
showed a relationship between the veteran's military service, 
or any incident thereof, and any current back disability.  
The veteran was notified of the March 1953 decision and of 
his appeal rights by letter from the RO dated March 25, 1953.  
He did not appeal.  

In July 2002, the veteran requested that his claim be 
reopened.  After the RO declined to do so, this appeal 
followed.

The additionally-submitted evidence

The evidence added to the record since the March 1953 rating 
decision consists of VA treatment records, medical records 
from Floyd Memorial Hospital, the report of a January 2005 VA 
examination, and the transcript of November 2004 hearing 
before a Hearing Officer at the RO.  This evidence will be 
analyzed below.

Analysis

The unappealed March 1953 rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  As 
explained above, the veteran's claim for service connection 
for a back disability may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally-received 
evidence raises a reasonable possibility of substantiating 
the claim, namely whether the evidence shows a relationship 
between the veteran's current back disability and his 
military service.

Both private and VA treatment records submitted since the 
March 1953 rating decision reflect treatment for a number of 
back conditions, including lumbar spondylosis, degenerative 
disc disease, and advanced degenerative changes at multiple 
levels of the spine.  These records do not, however, include 
any statement or opinion serving to relate the veteran's 
current back disability to his military service.  

The additionally-submitted VA treatment records serve to 
establish a fact which was known in 1953 and which was not in 
dispute, namely that the veteran has a back disability.  
These records do not, however, serve to relate the veteran's 
current back disability and his period of active duty.  The 
Court has repeatedly held that medical evidence which merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994).  The additionally-submitted private and VA 
treatment records therefore do not raise a reasonable 
possibility of substantiating the claim.

The additionally-submitted evidence also consists of the 
opinion of the January 2005 VA examiner, who determined that 
the veteran's back disability is unrelated to his time in 
service, but are more likely related to his age and to a 1982 
work-related accident.  Although this opinion is new, because 
it is unfavorable to the veteran's claim, it is not material 
and does not suffice to reopen the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450 (1992) [evidence that is 
unfavorable to the appellant is not new and material].

To the extent that the veteran is himself contending that his 
back disability had its genesis in military service, such is 
duplicative of similar contentions raised in the past and is 
therefore not new.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Moreover, while the veteran is competent to 
present information as to his symptoms, as a layperson 
without medical training, he is not competent to make a 
medical determination regarding the etiology of his current 
back disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Moreover, in 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In short, there is still no competent medical evidence that 
the veteran's current back disability is related to his time 
in service.  The evidence which has been presented since the 
March 1953 rating decision therefore does not raise the 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156 (2005).  The claim accordingly cannot be 
reopened.  

In summary, for reasons and bases expressed above, the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a back disability is 
unsuccessful.  The recently-submitted evidence not being both 
new and material, the claim of service connection for a back 
disability is not reopened, and the benefit sought on appeal 
remains denied.

2.  Entitlement to service connection for a left knee 
disability.

The veteran also seeks service connection for a left knee 
disability.  As noted above, in order for service connection 
to be granted there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a medical nexus between (1) and (2).  See 
Hickson, supra.  

Both private and VA treatment records include diagnoses of 
advanced degenerative osteoarthritic changes in the anterior 
and medial compartment of the left knee with tearing of the 
medial meniscus.  Such findings were confirmed by the January 
2005 VA examiner.  The record also indicates that a benign 
tumor was surgically removed from the veteran's left knee in 
1996.  Hickson element (1) has clearly been satisfied.  

The veteran's service medical records also contain multiple 
complaints of knee pain.  The second Hickson element has 
therefore also been met.

Turning to the final and crucial Hickson element, the only 
medical opinion regarding a potential causal relationship 
between the veteran's current left knee disability and his 
period of active duty is that of the January 2005 VA 
examiner.  After conducting a review of the claims file and a 
physical examination of the veteran, the examiner determined 
that the veteran's left knee disability was unrelated to his 
military service and was more likely related to the veteran's 
age and the tumor which was removed from the left knee in 
1996.  The examiner found it particularly significant that 
the veteran himself stated that his current knee pain began 
in 1991, nearly a half century following service.  No 
contrary medical opinion is of record.
  
The Board observes that the January 2005 VA examiner's 
opinion appears to be consistent with the remainder of the 
medical evidence of record, which fails to show complaints of 
or treatment for a left knee disability for many decades 
following service.  

To the extent that the veteran himself contends that his 
current left knee disability is related to military service, 
as explained above, as a layperson without medical training 
he is not competent to make a medical determination regarding 
the etiology of his current left knee disability.  See 
Espiritu, supra. 

Hickson element (3) has therefore not been met and the 
veteran's claim fails on this basis.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for residuals of an 
appendectomy.

The veteran also seeks service connection for residuals of an 
appendectomy.  The medical evidence of record, however, does 
not indicate that any residuals of this procedure currently 
exist.  Although extensive private and VA treatment records 
have been submitted, such records are completely silent 
regarding any current appendectomy residuals.  The veteran 
himself has also been vague and equivocal regarding the exact 
symptomatology he claims resulted from his appendectomy.  In 
the absence of medical evidence of a current disability, 
Hickson element (1) has not been met and the veteran's claim 
fails on this basis alone.  See Brammer, supra.

The veteran's service medical records are also negative for 
complaint or treatment involving appendicitis and contain no 
mention of an appendectomy.  During his November 2004 RO 
hearing, the veteran himself indicated that this procedure 
took place following his separation from active duty.  See 
the hearing transcript at page 7.  Hickson element (2) has 
also not been met.

Turning to the final Hickson element, the Board notes that 
none of the evidence of record contains a medical opinion 
serving to relate any claimed appendectomy residuals to the 
veteran's military service.  In the absence of any current 
residuals of this procedure or the surgery actually taking 
place in service, such nexus opinion would be a manifest 
impossibility.

In summary, none of the Hickson elements has been satisfied 
and service connection for appendectomy residuals is not 
warranted.  The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a back disability.  The 
claim is not reopened and remains denied.

Service connection for a left knee disability is denied.

Service connection for appendectomy residuals is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


